JENKS, P. J.
We affirm these orders upon the opinion of Black-mar, J'., at Special Term. The learned and able assistant corporation counsel, who presented the appeal, writes in his points:
“The appellants contend that, if they wei’e to approve the appropriations which the relator seeks, they would be sanctioning a willful waste of public funds.”
Assuming, but not deciding, that such consequences would follow the official action of the appellants, suffice it to say, when the courts decide that the appellants have no discretion in the present situation, the appellants are free from blame. The absence of alternative is absolution. Conceding, but of course not deciding (for the matter is not before us), that the conclusion of the appellants is correct, that a consequence is willful waste, then there are legal remedies ample to right that wrong.
Orders affirmed, without costs. All concur.